DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the shifting tool and the transition-actuating tool must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "250" and "2050" have both been used to designate an injection flow controller, see 0036, 0038-0039 and 0042.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "100" and "110" have both been used to designate a perforation.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “100” has been used to designate a formation, a perforation and a system.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 30, 34 and 208.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The incorporation of essential material in the specification by reference to an unpublished U.S. application, foreign application or patent, or to a publication is improper. Applicant is required to amend the disclosure to include the material incorporated by reference, if the material is relied upon to overcome any objection, rejection, or other requirement imposed by the Office. The amendment must be accompanied by a statement executed by the applicant, or a practitioner representing the applicant, stating that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter. 37 CFR 1.57(g).
The disclosure is objected to because of the following informalities: Please see the drawing objections, above.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 78-81 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0345876 A1 (Coon et al.).
As concerns claim 78, Coon et al. discloses a system for producing hydrocarbon material from a subterranean formation comprising: a wellbore string disposed within a wellbore extending into a subterranean formation (0023), such that a subterranean environment, external to the wellbore string, is established and includes the subterranean formation, the wellbore string defining a wellbore string passage 112b and including a flow control apparatus; wherein: the flow control apparatus includes a material injection flow communicator 140 and a material production flow communicator 114, wherein the material production flow communicator is disposed downhole relative to the material injection flow communicator (Coon et al. actually shows, in figure 2b, the injection flow communicator 140 downhole of the production flow communicator, nevertheless one of ordinary skill in the art prior to the effective filing would readily understand that the configuration would be a matter of obvious design choice, as it appears that the operation would be the same) and includes a filter medium (118, see 0040) for preventing oversize particulate material from entering the wellbore string; the flow control apparatus is configurable in a stimulation material injection configuration and a reservoir production configuration; in the stimulation material injection configuration, flow communication is established, via the material injection flow communicator 140, between the wellbore string passage and the subterranean environment external to the wellbore string; in the reservoir production configuration, flow communication is established, via the material production flow communicator 114, between the wellbore string passage and the subterranean environment external to the wellbore string; and the flow control apparatus is configured for manipulation by a transition-actuating tool 160, which is conveyable through the wellbore string via a workstring (see figure 2f, the milling string in this instance is equivalent), for transitioning between the stimulation material injection configuration and the reservoir production configuration.
As concerns claim 79, Coon et al. discloses the system as claimed in claim 78, wherein: in the stimulation material injection configuration, there is an absence of flow communication, via the material production flow communicator 114, between the wellbore string passage and the subterranean environment external to the wellbore string (0042-0044).
As concerns claim 80, Coon et al. discloses the system as claimed in claim 79; wherein: in the reservoir production configuration, the material injection flow communicator 140 is closed, such that there is an absence of flow communication, via the material injection flow communicator, between the wellbore string passage and the subterranean environment external to the wellbore string (figure 2h).
As concerns claim 81, Coon et al. discloses the system as claimed in claim 78; wherein the filter medium of the material production flow communicator is defined by a wire screen 118.
Allowable Subject Matter
Claims 63-77 and 82-90 are considered to be allowable at this time, as the prior art does not disclose, teach or suggest the hydrocarbon production process, including at least the partial opening configuration of the injection and production communicators, or the creation of the solid particulate material-containing filter medium according to the claimed steps.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2013/0199782 A1 (Vidma et al.) discloses a hydrocarbon production process that includes completing a well, including installing a tubing string that includes a screen in the well and installing a fiber-based material outside of the screen. The technique further includes using the well as an injection well, including communicating a fluid into the tubing string to cause an injection flow to be communicated in a fluid flow path from an interior of the tubing string.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G. SAYRE whose telephone number is (571)270-7045. The examiner can normally be reached from 9:00-6:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES G. SAYRE
Primary Examiner
Art Unit 3679



/JAMES G SAYRE/               Primary Examiner, Art Unit 3679